

Exhibit 10.1


STOCK PURCHASE AGREEMENT
This Agreement is made as of November 7, 2018, between Milton Hershey School
Trust (the “Trust”), by its trustee, Hershey Trust Company (“HTC”), a
Pennsylvania corporation with its principal office located at 100 Mansion Road
East, Hershey, Pennsylvania, and The Hershey Company, a Delaware corporation
with its principal offices located at 100 Crystal A Drive, Hershey, Pennsylvania
(the “Corporation”).
The Trust desires to sell and the Corporation desires to purchase 450,000 shares
of common stock, $1.00 par value per share, of the Corporation (the “Stock”).
In order to accomplish this transaction, the parties hereto, each intending to
be legally bound by execution of this Agreement, hereby agree as follows:
1.Sale and Purchase of Shares. The Trust hereby agrees to sell the Stock to the
Corporation, and the Corporation hereby agrees to purchase the Stock from the
Trust, for the purchase price and on the terms and conditions provided below.


2.Purchase Price. The purchase price per share of the Stock to be sold and
purchased hereunder shall be $106.30 per share, resulting in a total purchase
price of $47,835,000 (the “Total Price”).


3.Closing. On November 9, 2018, the Trust shall deliver the Stock to the
Corporation’s transfer agent via electronic transmission from the Trust’s
account at The Depository Trust Company upon receipt of the Total Price by wire
transfer in immediately available funds to such account(s) as the Trust shall
direct.


4.Representations of the Trust. The Trust warrants and represents to the
Corporation as of the date hereof that:


(a)Corporate Existence and Authority. HTC (i) is a corporation duly organized,
validly existing and in good standing under the laws of the Commonwealth of
Pennsylvania; (ii) has the requisite corporate power to execute, deliver and
perform this Agreement; and (iii) has taken or caused to be taken all necessary
corporate action to authorize the execution, delivery and performance of this
Agreement.


(b)No Conflict. The execution and delivery of this Agreement by HTC on behalf of
the Trust does not, and the consummation of the transaction contemplated hereby
will not violate, conflict with or constitute a default under (i) HTC’s articles
of incorporation or bylaws; (ii) the Deed of Trust of November 15, 1909, as
amended, Milton S. and Catherine S. Hershey, settlors (the “Deed of Trust”);
(iii) any material agreement, indenture or other instrument to which HTC is a
party or by which it may be bound; or (iv) any material law, regulation, order,
judgement or decree applicable to HTC or the Trust.


(c)Validity. This Agreement has been duly executed and delivered by HTC on
behalf of the Trust and is a valid and binding agreement of the Trust
enforceable against it in accordance with its terms, except as may be limited by
any applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or other laws affecting the enforcement of creditors’ rights
generally, and by general principles of equity.


(d)Stock. The Trust is the owner of all of the Stock being sold and delivered by
the Trust hereunder, and it will deliver to the Corporation, on the date of
Closing, the entire record and beneficial interest in and to the Stock free and
clear of any liens, claims, restrictions, security interests and encumbrances of
any kind (other than this Agreement).




1

--------------------------------------------------------------------------------




5.Representations of the Corporation. The Corporation warrants and represents to
the Trust as of the date hereof that:


(a)Corporate Existence and Authority. The Corporation (i) is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware; (ii) has the requisite corporate power to execute, deliver and perform
this Agreement; and (iii) has taken all necessary corporate action to authorize
the execution, delivery and performance of this Agreement.


(b)No Conflict. The execution and delivery of this Agreement by the Corporation
does not, and the consummation of the transaction contemplated hereby, will not
violate, conflict with or constitute a default under (i) the Corporation’s
Certificate of Incorporation or bylaws; (ii) any material agreement, indenture
or other instrument to which the Corporation is a party or by which the
Corporation may be bound; or (iii) any material law, regulation, order,
judgement or decree applicable to the Corporation; or (iv) the Deed of Trust.


(c)Validity. This Agreement has been duly executed and delivered by the
Corporation and is a valid and binding agreement of the Corporation enforceable
against it in accordance with its terms, except as may be limited by any
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or other laws affecting the enforcement of creditors’ rights
generally, and by general principles of equity.


6.Additional Provisions. The parties further agree as follows:


(a)This Agreement shall be binding upon and inure to the benefit of the parties
hereto, and their respective successors and assigns; provided, however, that
this Agreement may not be assigned or delegated except with the prior written
consent of the other party hereto.


(b)This Agreement shall be construed in accordance with the laws of the
Commonwealth of Pennsylvania.


(c)This Agreement constitutes the entire agreement of the parties with regard to
the sale and purchase of the Stock (any other understandings or agreements being
merged herein) and may not be amended in any way except by an instrument
executed by both parties.


(d)The representations and warranties contained in this Agreement shall survive
closing.


(e)No brokerage fees or commissions will be payable as a result of the
consummation of the transaction contemplated by this Agreement.


(f)Each party shall bear its own expenses and costs, including those of any
advisors, relating to the performance of this Agreement.


(g)This Agreement may be executed in several counterparts, each of which shall
be deemed an original, but all of which together will constitute one and the
same instrument. Signatures of the parties transmitted by facsimile or
electronically, in portable document format (.pdf) or otherwise, shall be deemed
to be their original signatures for all purposes.




2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties by their authorized representatives have
executed this Agreement as of the date first above written.


 
 
 
MILTON HERSHEY SCHOOL TRUST
 
 
 
 
 
 
 
 
By:
HERSHEY TRUST COMPANY,
 
 
 
 
as Trustee for the Milton Hershey School Trust
 
 
 
 
 
 
 
 
By:
/s/ Jan Bratton
 
 
 
Name:
Jan Bratton
 
 
 
Title:
Vice President, Interim Chief Investment Officer
 





 
 
 
THE HERSHEY COMPANY
 
 
 
 
 
 
 
 
By:
/s/ Patricia A. Little                   
 
 
 
Name:
Patricia A. Little
 
 
 
Title:
Senior Vice President, Chief Financial Officer
 





3